Hon. Homer Gerrlson Jr., Director
Texas.-Dept.:
            of Public Safety        ,~
Camp Mabry
Austin, Texas            Opinion No. V-1364
                         Re:   Appointment of State agen-
                               cies, political subdlvi-
                               sions of the State, or mu-
                               niclpelitles to operate
                               motor vehicle inspection
                               stetions which vi11 Inspect
                               only theFr ovn motor vehi-
Dear Sir:                      cles.
                        I
          You have requested an opinion on the following
questions:
          "Meg state agencies and/or political
     subdivisions, and/or municipal governments
     be authorized and appointed to operate offl-
     clal State appointed motor vehicle inspec-
     tion stations and limited to operate such
     official inspection stations solely for the
     purpose of inspecting motor vehicles belohg-
     ing to their respective agencies?
           "If such official motor vehicle"'ata-~
     Mona can be authorized can they pay this
     depertment the requirad fees, post the re-
     quired bond and in every respect comply with
     811 the prOVi8iOnS thet privately-owned ste-
     tlons are required to observe?"
                            ,.
          House Dill 223, Acts 52nd Leg., R.S. 1951, ch.
141, p. 240, amendsSecti'ons140, 141, 8nd 142 of Art,lcle
67ola, v.c;s., .kaovn aa the “Uniform Act RegUl8ting Traf-
fic on Highways".   Sectlon'l40, 8s amended, provides for
the inspection of aotor vehicles, trailers, semitrailers,
pole trellers, end house treilers. It states thet the
inspections mey be 8ccomplished by two alternative agen-
CiCQ--"at state appointed in8p8CtiOn 8t8tiOnS or by stete
Inspectors". Att'y Gen. Op. V-1334 (1951).
Hon. Homer Garrison, Jr., page 2   (V-1364)


            It is 8n esteblished rule that "public officers
8nd governmental 8nd administrative boards possess only
such powers 8s are expressly conferred upon them bV lax
or ere neceaserilg implied from the powers so con&red."
Anderson v. Houchins, 99 SiWi;; l;:g,(;g& (Teg+C;;;r ;f;. _
 9361 . BPY     * Sundberg
of A~icleabn72jldregula&     the ippointment if inspection
stations 8nd prescribes the conditions upon which-the ap-
pointment= may be made. If the Texas Department of Public
Safety has the power to appoint State agencies or politl-
cal subdivisions as authorized "State eppointed inspection
stations", such power must be derived from the express      .
langua e of Section 141 or by necessary implication. Sec-
tion 1f 1 provides in part:
         "(a) The Department may establish State
    appointed Inspection stations to carryout
    the provisions of this Section. Such sta-
    tions may be located anywhere in the State,
    and should any be established or appointed,
    there ah811 be at least one (1) for e8Ch coun-
    ty. The Department is authorized to furnish
    Instructions to, and to supervise official in-
    spectlon stations for corrections, adjust-
    ments, repairs, and inspection of motor vehi-
    cles, trailers, semitrailers, pole trailers
    end house trailers for the proper and safe
    performance of steering mechanism, brakes,
    lighting equipment, horns and warning devices,
    mirrors, windshield wipers, and such other
    conditions to 8ssure that such vehicles are
    in conformity with this Act.
    desiring to operate as an off?mion
    stetlon shall file an eppltcation for a cer-
     lficete of appointment with the nepartment.




    cant hes or intends to h8Ve more than oneplece
    of business within the State, 8 separate ap-
    plicetion shall be made for each place of busi-
    ness.
Hon. Homer G8rriSOn, Jr., pege 3   (v-1364 )


          "If the 8ppliC8nt iS an 8SSOciatiOn, the
     application shall set forth the names and ad-
     dresses of the persons constituting the 8s80-
     ciation, and if 8 COrpOratiOn, the names 8nd
     addresses of the principal officers thereof,
     8nd any other information prescribed by the
     Department for purposes of identification.
     The applicetion ah811 be signed and verified
     by oath or affirmation by the owner, if a
     neturel person; in the c8se of an association,
     bv 8 member or partner thereof; and in the
     case of a corporation, by an executive offi-
     cer thereof or some person specifically    -
     thorized by the corporation to sign the z;-
     plication, to which shall be attached vritten
     evidence of his authority.
         "Only such locstions which fulfill the
    Deoarkient'a requirements and whose owners or
    proprietors comply with Department regula-
    tions shall qualify and be appointed and is-
    sued a certificate. Upon approval of an ap-
    plication, the Department shall issue to the
    owner a certificate of appointment as an of-
    ficial inspection station for the place of
    business within the State set forth inthe ap-
    pllcstlon."
           An examination of the above quoted provisions
reveals that "State appointed Inspection stations" are
,llmitedto persons, associations, and corporations. There
is no language  to indicate that the Legislature contem-
plated that State agencies or anx political subdivision
be Included in the terms "person    "8saociatLon"
"corpor8t~on". You are therefore'advised that the'gexas
Department of Public Safety is not authorized to appoint
8ny state agency or political subdivision a "State inspec-
tion St8tiOn".



          The Texas Stste Department of Public
     Sefetg Is not authorized to appoint any
     Stste agency or polltlc8l subdivision a
     "State inspection station" for the inspec-
HO&   Homer Garrison, Jr., page 4   (v-13641


      tion of motor vehicles and trailers requir-
      ed by H.B. 223, Acts 52na Leg., Rs. 1951,
      ch. 141, p. 240.
APPROVED:                              Yours very truly,

J. C. DAVIS, Jr.                         PRICE DANIEL
County Affairs Division                Attorney Generel
Everett Hutchinson
Executive ASSiSt8nt
Cherles D. Methews                             John Reeves
First Assistant                                  Assistant

JRtvh